Peters, C. J.,
concurring. I disagree that the town of South Windsor was statutorily precluded from enacting an ordinance prohibiting all trucks exceeding a designated gross weight from traveling over designated town streets. The trial court implicitly concluded that there was no such blanket statutory disability when it ruled, in the plaintiffs’ favor, that this ordinance was defective because it failed to provide truckers a reasonable alternative route and because it included exemptions that were unconstitutionally discriminatory in favor of town users and town providers of trucking services. The majority opinion does not reach these possible infirmities in the South Windsor ordinance.
In my view, the statutory analysis contained in the majority opinion fails to take sufficient account of the contrary analysis contained in this court’s opinion in C. White & Son, Inc. v. Rocky Hill, 181 Conn. 114, 434 *280A.2d 949 (1980). The C. White & Son, Inc., discussion of the relevant statutes does not turn on the artifact that the plaintiffs truck, in that case, happened not to be a through truck. Instead, that case emphasized that, in precluding local authorities from regulating through truck traffic, the legislature was concerned, as this court had been in cases such as Adley Express Co. v. Darien, 125 Conn. 501, 7 A.2d 446 (1939), and Darien v. Stamford, 135 Conn. 71, 60 A.2d 764 (1948), with local ordinances that unreasonably singled out through traffic for adverse regulation. C. White & Son, Inc. v. Rocky Hill, supra, 121-22, 124. The legislature has taken no further action to correct this interpretation, if indeed we were then in error, and its acquiescence is usually understood as validating our interpretation of what it had intended to accomplish. Herald Publishing Co. v. Bill, 142 Conn. 53, 63, 111 A.2d 4 (1955); Forman Schools, Inc. v. Litchfield, 134 Conn. 1, 6, 54 A.2d 710 (1947); Cashman v. McTernan School, Inc., 130 Conn. 401, 408, 34 A.2d 874 (1943); Coombs v. Darling, 116 Conn. 643, 646, 166 A. 70 (1933).
In addition, the record in this case supports a narrower construction of General Statutes § 14-298 than that adopted by the majority opinion. The statute, by its own terms, only empowers the state traffic commission to act “in cooperation and agreement with local traffic authorities.” Operationally, the commission has apparently construed this language to preclude any intervention without the consent of all of the towns affected by through traffic. In this case, the commission refused categorically to consider the request of the defendant town for an appropriate regulation of through traffic because the neighboring town, which benefitted from the use of the defendant’s streets, refused to agree to any consideration of such a request, regardless of its terms. It seems to me unlikely that, *281to avoid balkanization of through traffic, the legislature intended to deprive communities of any effective remedy whatsoever when they find themselves adversely affected by through trucks. Yet that appears to be the result of this court’s holding today.
1 would nonetheless uphold the judgment of the trial court, for a different reason. The trial court’s determination that the defendant town’s ordinance failed to provide the plaintiff truckers with a reasonable alternative route was either a finding of fact or so mixed a finding of fact and law that we should overturn it only if we are persuaded that it was clearly erroneous. Practice Book § 4061 (formerly § 3060D). Although a close question, I do not think that the trial court’s resolution was clearly erroneous in view of the evidence and pleadings in the record as a whole.
Accordingly, I concur in the judgment that there is no error.